ORDER
On or about May 5, 2005, respondent was charged by information with two (2) counts of Assault with a Weapon (Felony) and one (1) count each of Partner/Family Member Assault (Misdemeanor), Intimidation (Felony), and Tampering with Witnesses and Informants (Felony). The information was issued in Yellowstone County, Montana.
The Office of Disciplinary Counsel has filed a petition asking this Court to place respondent on interim suspension pursuant to Rule 17, RLDE, Rule 413, SCACR, because he has been charged with a serious crime. Respondent has not filed a return.
IT IS ORDERED that respondent’s license to practice law in this state is suspended until further order of the Court.
IT IS SO ORDERED.
/s/ Jean H. Toal, C.J.
FOR THE COURT